      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

ANTHONY J. HAMPTON,                                     )
                                                        )
                        Plaintiff,                      )
                                                        )
vs.                                                     )       Case No. 5:18-cv-04071-DDC-KGS
                                                        )
BARCLAYS BANK DELAWARE, et al.,                         )
                                                        )
                        Defendants.                     )

               DEFENDANT EQUIFAX INFORMATION SERVICES, LLC’S
                            ANSWER AND DEFENSES TO
               PLAINTIFF’S SECOND VERIFIED AMENDED COMPLAINT

         Defendant, Equifax Information Services, LLC (“Equifax LLC”), by Counsel, files its

Answer and Defenses to Plaintiff’s Second Verified Amended Complaint (“Complaint”) as

follows:

                                 PRELIMINARY STATEMENT

         In answering the Complaint, Equifax LLC states that it is responding to allegations on

behalf of itself only, even where the allegations pertain to alleged conduct by all Defendants.

Equifax LLC denies any and all allegations in the headings and/or unnumbered paragraphs in the

Complaint.

                                              ANSWER

         In response to the specific allegations in the enumerated paragraphs in the Complaint,

Equifax LLC responds as follows:

         1.     Equifax LLC admits that Plaintiff purports to bring claims against it under the

Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”). Equifax LLC denies that it

violated the FCRA, denies that Plaintiff was damaged by any action or inaction of Equifax LLC,

and denies that Plaintiff is entitled to any of the relief requested.



70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 2 of 15




         2.    Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 2.

         3.    Equifax LLC states that the referenced legal authorities speak for themselves, and

to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the legal

authorities, the allegations are denied.

         4.    Equifax LLC denies the allegations in Paragraph 4 as they pertain to it. Equifax

LLC is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 4.

         5.    To the extent Plaintiff has properly alleged his claims, Equifax LLC admits the

Court may exercise its jurisdiction.

         6.    Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 6.

         7.    Equifax LLC denies the allegations in Paragraph 7 as they pertain to it. Equifax

LLC is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 7.

         8.    Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 8.

         9.    Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 9.

         10.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 10.

         11.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 11.



                                                2
70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 3 of 15




         12.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 12.

         13.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 13.

         14.   Equifax LLC denies the allegations in Paragraph 14 that Equifax Inc. is a

consumer reporting agency as defined by the FCRA, that it was incorporated in Delaware, and

that it does business in Kansas. Equifax LLC admits the remaining allegations in Paragraph 14.

         15.   Equifax LLC admits the allegations in Paragraph 15.

         16.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 16.

         17.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 17.

         18.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 18.

         19.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 19.

         20.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 20.

         21.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 21.

         22.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 22.




                                                3
70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 4 of 15




         23.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 23.

         24.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 24.

         25.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 25.

         26.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 26.

         27.   Equifax LLC denies the allegations in Paragraph 27 as they relate to Equifax Inc.

Paragraph 27 contains no allegations regarding Equifax LLC.           Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 27.

         28.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 28.

         29.   Upon information and belief, Equifax LLC denies the allegations in Paragraph 29

as to Barclays and Discover on the basis that it received notification of the results of their

respective reinvestigations of Plaintiff’s dispute.   Equifax LLC is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

29.

         30.   Upon information and belief, Equifax LLC denies the allegations in Paragraph 30

as to Barclays and Discover on the basis that the results of their respective reinvestigations of

Plaintiff’s dispute advised Equifax LLC to mark the accounts as disputed. Equifax LLC is




                                                4
70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 5 of 15




without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 30.

         31.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 31.

         32.   Equifax LLC denies the allegations in Paragraph 32 as they relate to Equifax Inc.

Paragraph 32 contains no allegations regarding Equifax LLC.

         33.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 33.

         34.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 34.

         35.   Equifax LLC restates its answers and defenses to Paragraphs 1-34.

         36.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 36.

         37.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 37.

         38.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 38.

         39.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 39.

         40.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 40.

         41.   Equifax LLC restates its answers and defenses to Paragraphs 1-40.




                                                5
70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 6 of 15




         42.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 42.

         43.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 43.

         44.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 44.

         45.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 45.

         46.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 46.

         47.   Equifax LLC restates its answers and defenses to Paragraphs 1-46.

         48.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 48.

         49.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 49.

         50.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 50.

         51.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 51.

         52.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 52.

         53.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 53.



                                                6
70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 7 of 15




         54.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 54.

         55.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 55.

         56.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 56.

         57.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 57.

         58.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 58.

         59.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 59.

         60.   Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 60.

         61.   Equifax LLC restates its answers and defenses to Paragraphs 1-60.

         62.   Equifax LLC denies the allegations in Paragraph 62 as they pertain to Equifax

Inc. Paragraph 62 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 62.

         63.   Equifax LLC denies the allegations in Paragraph 63 as they pertain to Equifax

Inc. Paragraph 63 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 63.



                                                7
70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 8 of 15




         64.   Equifax LLC denies the allegations in Paragraph 64 as they pertain to Equifax

Inc. Paragraph 64 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 64.

         65.   Equifax LLC states that the referenced legal authorities speak for themselves, and

to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the legal

authorities, the allegations are denied.

         66.   Equifax LLC states that the referenced legal authorities speak for themselves, and

to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the legal

authorities, the allegations are denied.

         67.   Equifax LLC denies the allegations in Paragraph 67 as they pertain to Equifax

Inc. Paragraph 67 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 67.

         68.   Equifax LLC denies the allegations in Paragraph 68 as they pertain to Equifax

Inc. Paragraph 68 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 68.

         69.   Equifax LLC denies the allegations in Paragraph 69 as they pertain to Equifax

Inc. Paragraph 62 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 69.

         70.   Equifax LLC restates its answers and defenses to Paragraphs 1-69.



                                               8
70840514.1
      Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 9 of 15




         71.   Equifax LLC denies the allegations in Paragraph 71 as they pertain to Equifax

Inc. Paragraph 71 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 71.

         72.   Equifax LLC denies the allegations in Paragraph 72 as they pertain to Equifax

Inc. Paragraph 72 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 72.

         73.   Equifax LLC denies the allegations in Paragraph 73 as they pertain to Equifax

Inc. Paragraph 73 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 73.

         74.   Equifax LLC denies the allegations in Paragraph 74 as they pertain to Equifax

Inc. Paragraph 74 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 74.

         75.   Equifax LLC states that the referenced legal authorities speak for themselves, and

to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the legal

authorities, the allegations are denied.

         76.   Equifax LLC denies the allegations in Paragraph 76 as they pertain to Equifax

Inc. Paragraph 76 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 76.



                                               9
70840514.1
     Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 10 of 15




         77.   Equifax LLC denies the allegations in Paragraph 77 as they pertain to Equifax

Inc. Paragraph 77 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 77.

         78.   Equifax LLC states that the referenced legal authorities speak for themselves, and

to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of context the legal

authorities, the allegations are denied.

         79.   Equifax LLC denies the allegations in Paragraph 79 as they pertain to Equifax

Inc. Paragraph 79 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 79.

         80.   Equifax LLC denies the allegations in Paragraph 80 as they pertain to Equifax

Inc. Paragraph 80 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 80.

         81.   Equifax LLC denies the allegations in Paragraph 81 as they pertain to Equifax

Inc. Paragraph 81 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 81.

         82.   Equifax LLC denies the allegations in Paragraph 82 as they pertain to Equifax

Inc. Paragraph 82 contains no allegations regarding Equifax LLC. Equifax LLC is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 82.



                                               10
70840514.1
     Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 11 of 15




         83.    Equifax LLC denies the allegations in Paragraph 83 as they pertain to it. Equifax

LLC is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 83.

         84.    Equifax LLC restates its answers and defenses to Paragraphs 1-83.

         85.    Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 85.

         86.    Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 86.

         87.    Equifax LLC is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 87.

         88.    Equifax LLC denies the allegations in Paragraph 88 as they pertain to it. Equifax

LLC is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 88.

         89.    Equifax LLC denies Plaintiff is entitled to any relief claimed in his Complaint.

         90.    Equifax LLC admits Plaintiff demands a jury trial.

         91.    Any allegation in Plaintiff’s Complaint not heretofore specifically responded to

by Equifax LLC is hereby denied.

                                           DEFENSES

         Without assuming the burden of proof where it otherwise rests with Plaintiff, Equifax

LLC pleads the following defenses to the Complaint:

                                         FIRST DEFENSE

         At all pertinent times, Equifax LLC maintained reasonable procedures to assure

maximum possible accuracy in its credit reports.



                                                 11
70840514.1
     Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 12 of 15




                                       SECOND DEFENSE

         Plaintiff’s damages, if any, were not caused by Equifax LLC, but by another person or

entity for whom or for which Equifax LLC is not responsible.

                                        THIRD DEFENSE

         Equifax LLC has complied with the Fair Credit Reporting Act in its handling of

Plaintiff’s credit file and is entitled to each and every defense stated in the Act and any and all

limitations of liability.

                                       FOURTH DEFENSE

         Plaintiff cannot meet the requirements of 15 U.S.C. § 1681n in order to recover punitive

or statutory damages.

                                        FIFTH DEFENSE

         Equifax LLC adopts by reference the defenses, criteria, limitations, standards and

constitutional protections mandated or provided by the United States Supreme Court in the

following cases: BMW v. Gore, 517 U.S. 559 (1996); Cooper Indus., Inc. v. Leatherman Tool

Group, Inc., 532 U.S. 424 (2001); State Farm v. Campbell, 538 U.S. 408 (2003), and Safeco

Insurance Co. of America v. Burr, 551 U.S. 47 (2007).

         Equifax LLC reserves the right to assert additional defenses that it learns through the

course of discovery.

         WHEREFORE, having fully answered or otherwise responded to the allegations in

Plaintiff’s Complaint, Equifax LLC prays that:

         (1)    Plaintiff’s Complaint be dismissed in its entirety and with prejudice, with all costs

taxed against Plaintiff;

         (2)    Equifax LLC be dismissed as a party to this action;



                                                 12
70840514.1
     Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 13 of 15




         (3)   Equifax LLC recover such other and additional relief as the Court deems just and

appropriate.

                                             Respectfully submitted,

                                             POLSINELLI PC

                                              /s/ G. Gabriel Zorogastua
                                             G. Gabriel Zorogastua             KS Bar #23556
                                             Phillip J. R. Zeeck               D. Kan. #78493
                                             900 W. 48th Place, Suite 900
                                             Kansas City, Missouri 64112
                                             Telephone: (816) 753-1000
                                             Facsimile: (816) 753-1536
                                             Email: gzorogastua@polsinelli.com
                                             Email: pzeeck@polsinelli.com

                                             ATTORNEYS FOR DEFENDANTS EQUIFAX
                                             INC. and EQUIFAX INFORMATION SERVICES,
                                             LLC




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically
on the 15th day of October, 2019. Notice of this filing will be sent to the following parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s electronic filing.

Anthony J. Hampton
6104 SW 26th Street
Apartment A
Topeka, Kansas 66614
Plaintiff Pro Se

Christopher R. Murphy, Esq.
REED SMITH LLP
10 South Wacker Drive, Suite 4000
Chicago, Illinois 60606
Email: CRMurphy@reedsmith.com


                                               13
70840514.1
     Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 14 of 15




Benjamin S. Tschudy, Esq.
Kate Bohon McKinney, Esq.
MARTIN PRINGLE OLIVER WALLACE & BAUER, LLP
9401 Indian Creek Parkway, Bldg. 40, Ste. 1150
Overland Park, Kansas 66210
Email: bstschudy@martinpringle.com
Email: kbmckinney@martinpringle.com
Attorneys for Defendant
Barclays Bank Delaware

Kirsten A. Byrd, Esq.
HUSCH BLACKWELL LLP
4800 Main Street, Suite 1000
Kansas City, Missouri 64112
Email: kirsten.byrd@huschblackwell.com
Attorneys for Defendant
Discover Bank

Joshua C. Dickinson, Esq.
SPENCER FANE LLP
13520 California Street, Suite 290
Omaha, Nebraska 68154
Email: jdickinson@spencerfane.com

Kersten L. Holzhueter, Esq.
SPENCER FANE LLP
1000 Walnut Street, Suite 1400
Kansas City, Missouri 64106
Email: kholzhueter@spencerfane.com
Attorneys for Defendant
Loan Depot, LLC

Michael C. Barnhill, Esq.
MICHAEL BEST & FRIEDRICH, LLP
2750 East Cottonwood Parkway, Suite 560
Cottonwood Heights, Utah 84121
Email: mcbarnhill@michaelbest.com

Michael J. Norton, Esq.
FOULSTON SIEFKIN LLP
1551 N. Waterfront Parkway, Suite 100
Wichita, Kansas 67206
Email: mnorton@foulston.com
Attorneys for Defendant
Marketplace Loan Grantor Trust



                                          14
70840514.1
     Case 5:18-cv-04071-DDC-ADM Document 151 Filed 10/15/19 Page 15 of 15




Bryan E. Mouber, Esq.
BAKER, STERCHI, COWDEN & RICE, LLC
51 Corporate Woods
9393 W. 110th Street, Suite 500
Overland Park, Kansas 66210
Email: mouber@bscr-law.com

James S. Kreamer, Esq.
Megan R. Stumph-Turner, Esq.
BAKER, STERCHI, COWDEN & RICE, LLC
2400 Pershing Road, Suite 500
Kansas City, Missouri 64108
Email: kreamer@bscr-law.com
Email: mstumpf@bscr-law.com
Attorneys for Defendant
TransUnion, LLC

Danne W. Webb, Esq.
Andrea S. McMurtry, Esq.
HORN AYLWARD & BANDY, LLC
2600 Grand Boulevard, Suite 1100
Kansas City, Missouri 64108
Email: dwebb@hab-law.com
Email: amcmurtry@hab-law.com

Jeffrey Ryan Zohn, Esq.
JONES DAY
77 West Wacker Drive, Suite 3500
Chicago, Illinois 60601
Email: jzohn@jonesday.com
Attorneys for Defendant
Experian Information Solutions, Inc.
                                        /s/ G. Gabriel Zorogastua
                                       Attorney for Defendants Equifax Inc. and Equifax
                                       Information Services, LLC




                                         15
70840514.1
